Exhibit 10.3
Form of Standard Director RSA Agreement
K12 INC. RESTRICTED STOCK AWARD AGREEMENT
     Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (the “Agreement”) is attached, K12
Inc., a Delaware corporation (the “Company”) has granted to Participant the
right to purchase the number of shares of Restricted Stock under the 2007 Equity
Incentive Award Plan, as amended from time to time (the “Plan”), as set forth in
the Grant Notice.
ARTICLE I.
GENERAL
     1.1 Definitions. All capitalized terms used in this Agreement without
definition shall have the meanings ascribed in the Plan and the Grant Notice.
     1.2 Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II.
AWARD OF RESTRICTED STOCK
     2.1 Award of Restricted Stock.
          (a) Award. In consideration of Participant’s agreement to remain in
the service or employ of the Company or one of its Subsidiaries, and for other
good and valuable consideration, which the Administrator has determined exceeds
the aggregate par value of the Stock subject to the Award (as defined below), as
of the Grant Date, the Company issues to Participant the Award described in this
Agreement (the “Award”). The number of shares of Restricted Stock (the “Shares”)
subject to the Award is set forth in the Grant Notice. Participant is an
Employee, Director or Consultant.
          (b) Book Entry Form. The Shares will be issued in uncertificated form.
Notwithstanding the foregoing, at the sole discretion of the Administrator, the
Shares may be issued in either (i) uncertificated form, with the Shares recorded
in the name of Participant in the books and records of the Company’s transfer
agent with appropriate notations regarding the restrictions on transfer imposed
pursuant to this Agreement, and upon vesting and the satisfaction of all
conditions set forth in Section 2.2(d), the Company shall cause certificates
representing the Shares to be issued to Participant; or (ii) certificate form
pursuant to the terms of Sections 2.1(c) and (d).
          (c) Legend. Any certificates representing Shares issued pursuant to
this Agreement shall, until all restrictions on transfer imposed pursuant to
this Agreement lapse or shall have been removed and new certificates are issued,
bear the following legend (or such other legend as shall be determined by the
Administrator):
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AWARD AGREEMENT, DATED
[                                         ___, 20___], BY AND BETWEEN K12 INC.
AND THE REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR
INDIRECTLY, OFFERED, TRANSFERRED, SOLD,

 



--------------------------------------------------------------------------------



 



ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY
CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”
          (d) Escrow. The Secretary of the Company or such other escrow holder
as the Administrator may appoint may retain physical custody of the certificates
representing the Shares until all of the restrictions on transfer imposed
pursuant to this Agreement lapse or shall have been removed; in such event
Participant shall not retain physical custody of any certificates representing
unvested Shares issued to him.
     2.2 Restrictions.
          (a) Forfeiture. Any Award which is not vested as of the date
Participant ceases to be an employee of the Company or one of its Subsidiaries
or other Eligible Individual (such as if the Participant’s employment is
terminated by the Company, subject to Section 2.2(c), or the Participant
voluntarily resigns his employment) shall thereupon be forfeited immediately and
without any further action by the Company. For purposes of this Agreement,
“Restrictions” shall mean the restrictions on sale or other transfer set forth
in Section 3.2 and the exposure to forfeiture set forth in this Section 2.2(a).
          (b) Vesting and Lapse of Restrictions. Subject to Section 2.2(a) and
2.2(c), the Award shall vest and Restrictions shall lapse in accordance with the
vesting schedule set forth on the Grant Notice.
          (c) Acceleration of Vesting. Notwithstanding Sections 2.2(a) or 2.2(b)
hereof, if the Participant dies or the Participant’s employment with the Company
or one of its Subsidiaries is terminated by the Company without Cause or due to
the Participant’s Disability and the Participant incurs a Termination of
Service, the Award shall become fully vested and the Restrictions shall lapse as
of immediately prior to the date of the Participant’s Termination of Service.
For purposes of the foregoing, “Cause” shall have the meaning set forth in any
then effective employment agreement between the Participant and the Company or
any of its Subsidiaries and if there is no such agreement, “Cause” shall mean
any of the following: (i) commission by the Participant of a material act of
fraud, dishonesty, embezzlement or misappropriation involving the Company or any
of its affiliates, (ii) the Participant’s conviction of, or entry into a plea of
guilty or no contest to, any felony or crime involving dishonesty or moral
turpitude, (iii) the Participant’s material breach any written agreement between
the Participant and the Company or any of its affiliates, (iv) the Participant’s
willful failure or habitual neglect to perform Participant’s duties as an
Employee, Director or Consultant, or (v) the Participant engaging in any illegal
conduct that materially adversely affects the reputation of Company or its
affiliates and/or their relationship with their employees, customers or
suppliers.
          (d) Tax Withholding; Conditions to Issuance of Certificates.
Notwithstanding any other provision of this Agreement (including without
limitation Section 2.1(b)):
               (i) The Company shall have the right to (A) require payment by or
on behalf of the Participant, of all sums required by federal, state or local
tax law to be withheld with respect to the grant or vesting of the Award or the
lapse of the Restrictions hereunder and (B) determine the manner in which such
payment shall be made, including, if approved by the Chief Executive Officer of
the Company in his or her discretion (or if the Participant is the Chief
Executive Officer by the Committee), the withholding of a portion of the vested
Shares that have an aggregate market value not in excess of the minimum federal,
state and local income, employment and any other applicable taxes required to be
withheld, as determined on the date the Restrictions lapse.

A-2



--------------------------------------------------------------------------------



 



               (ii) No new certificate shall be delivered to Participant or his
legal representative unless and until Participant or his legal representative
shall have paid to the Company the full amount of all federal and state
withholding or other taxes applicable to the taxable income of Participant
resulting from the grant of Shares or the lapse or removal of the Restrictions.
               (iii) The Company shall not be required to issue or deliver any
certificate or certificates for any Shares prior to the fulfillment of all of
the following conditions: (A) the admission of the Shares to listing on all
stock exchanges on which such Stock is then listed, (B) the completion of any
registration or other qualification of the Shares under any state or federal law
or under rulings or regulations of the Securities and Exchange Commission or
other governmental regulatory body, which the Administrator shall, in its sole
and absolute discretion, deem necessary and advisable, (C) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Administrator shall, in its absolute discretion, determine to be necessary
or advisable and (D) the lapse of any such reasonable period of time following
the date the Restrictions lapse as the Administrator may from time to time
establish for reasons of administrative convenience.
ARTICLE III.
OTHER PROVISIONS
     3.1 Section 83(b) Election. Participant understands that Section 83(a) of
the Code taxes as ordinary income the difference between the amount, if any,
paid for the Shares and the Fair Market Value of such Shares at the time the
Restrictions on such Shares lapse. Participant understands that, notwithstanding
the preceding sentence, Participant may elect to be taxed at the time of the
Grant Date, rather that at the time the Restrictions lapse, by filing an
election under Section 83(b) of the Code (an “83(b) Election”) with the Internal
Revenue Service within 30 days of the Grant Date. In the event Participant files
an 83(b) Election, Participant will recognize ordinary income in an amount equal
to the difference between the amount, if any, paid for the Shares and the Fair
Market Value of such Shares as of the Grant Date. Participant further
understands that an additional copy of such 83(b) Election form should be filed
with his or her federal income tax return for the calendar year in which the
date of this Agreement falls. Participant acknowledges that the foregoing is
only a summary of the effect of United States federal income taxation with
respect to the award of the Shares hereunder, and does not purport to be
complete. PARTICIPANT FURTHER ACKNOWLEDGES THAT THE COMPANY IS NOT RESPONSIBLE
FOR FILING PARTICIPANT’S 83(b) ELECTION, AND THE COMPANY HAS DIRECTED
PARTICIPANT TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF
THE INTERNAL REVENUE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR
FOREIGN COUNTRY IN WHICH PARTICIPANT MAY RESIDE, AND THE TAX CONSEQUENCES OF
PARTICIPANT’S DEATH.
     3.2 Restricted Stock Not Transferable. Prior to the lapsing of the
Restrictions pursuant to Section 2.2(b), no Shares or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of Participant or his successors in interest or shall be subject to disposition
by transfer, alienation, anticipation, pledge, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that this
Section 3.2 notwithstanding, with the consent of the Administrator, the Shares
may be transferred to certain persons or entities related to Participant,
including but not limited to members of Participant’s family, charitable
institutions or trusts or other entities whose beneficiaries or beneficial
owners are members of Participant’s family or to such other persons or entities
as may be expressly approved by the Administrator, pursuant to any such
conditions and procedures the Administrator may require.

A-3



--------------------------------------------------------------------------------



 



     3.3 Rights as Stockholder. Except as otherwise provided herein, upon the
Grant Date Participant shall have all the rights of a stockholder with respect
to the Shares, subject to the Restrictions herein, including the right to vote
the Shares and the right to receive any cash or stock dividends paid to or made
with respect to the Shares; provided, however, that the Participant shall not be
entitled to receive any dividends with respect to any Shares that are unvested
as of the date of payment of such dividends unless and until such shares become
vested in accordance with Section 2.2. Any dividends with respect to such
unvested Shares shall be forfeited to the Company in the event such Shares are
forfeited. At the discretion of the Company, and prior to the delivery of
Shares, Participant may be required to execute a stockholders agreement in such
form as shall be determined by the Company.
     3.4 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an Employee,
Director, Consultant or other service provider of the Company or any of its
Subsidiaries.
     3.5 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
     3.6 Conformity to Securities Laws. Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Exchange Act, and
any and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation Rule 16b-3 under the Exchange
Act. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Awards are granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.
     3.7 Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the Award in any material way without the prior written consent
of Participant.
     3.8 Notices. Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to Participant to his address shown in the Company records,
and to the Company at its principal executive office.
     3.9 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.
     3.10 Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Award and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

A-4



--------------------------------------------------------------------------------



 



          (a) Entire Agreement; Severability. The Plan, the Grant Notice and
this Agreement constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof. Every provision of this
Agreement is intended to be severable from every other provision of this
Agreement. If any provision of this Agreement is held to be void or
unenforceable, in whole or in part, the remaining provisions will remain in full
force and effect. If any provision of this Agreement is held to be unreasonable
or excessive in scope or duration, that provision will be deemed to be reformed
so that it will be enforceable to the maximum extent permitted by law.
     3.11 Limitation on Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Shares
issuable hereunder.

A-5